United States Court of Appeals
                                                                        Fifth Circuit
                                                                      F I L E D
                               In the                                 January 4, 2006
           United States Court of Appeals                        Charles R. Fulbruge III
                     for the Fifth Circuit                               Clerk
                          _______________

                            m 04-31245
                          _______________




CLAYTON WILLIAMS ENERGY, INC.; SCOTTSDALE INSURANCE COMPANY,

                                              Plaintiffs-Appellees,

                              VERSUS

    NATIONAL UNION FIRE INSURANCE COMPANY OF LOUISIANA;
    FRANK’S CASING CREW AND RENTAL TOOLS INCORPORATED,

                                              Defendants-Appellants.



                    _________________________

             Appeals from the United States District Court
                 for the Eastern District of Louisiana
                          m 2:03-CV-2980
                ______________________________
Before JOLLY, HIGGINBOTHAM, and SMITH,
  Circuit Judges.

PER CURIAM:*

    Clayton Williams Energy, Inc. (“CWE”),
sued for a declaration that a Master Service
Contract obligated Frank’s Casing Crew and
Rental Tools, Inc. (“Frank’s”), to insure CWE
to the extent that it had agreed to defend and
indemnify CWE and its invitees and that a pol-
icy issued by National Union Fire Insurance
Company (“National Union”) covers a claim
against Parker Drilling Offshore USA by Chad
Webb, an injured employee of Frank’s, pursu-
ant to an obligation by Frank’s to insure that
claim. The district court entered summary
judgment in favor of CWE, and National
Union and Frank’s appeal.

   We have reviewed the briefs and pertinent
portions of the record and have heard the ar-
guments of counsel. We also have reviewed
with care the impressive and comprehensive
Order and Reasons entered by the district
court on November 2, 2004. We agree gen-
erally with the court’s conclusions, and in any
event we find no reversible error. The judg-
ment is AFFIRMED.1




   *
    Pursuant to 5TH CIR. R. 47.5, the court has de-
termined that this opinion should not be published
and is not precedent except under the limited cir-
cumstances set forth in 5TH CIR. R. 47.5.4.
   1
     The motion of CWE and Scottsdale Insurance
Company to strike new arguments raised in reply
briefs is DENIED.

                                                      2